Citation Nr: 0722284	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran had active service from August 1968 to August 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi. 


FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been productive of symptoms including poor sleep, 
nightmares, depression, anxiety, detachment, isolative 
behavior, hypervigilance, irritability, memory loss, and 
concentration deficit; objectively, the veteran had anxiety 
and depression, was fully oriented, demonstrated no delusions 
or hallucinations, exhibited no ritualistic behavior 
interfering with normal activities, and was able to maintain 
basic hygiene.


CONCLUSION OF LAW

The criteria for entitlement to disability evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim. As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs 
(VA) is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. Because the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to include 
an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of a March 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant. The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.

The letter discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates. 
However, this information was later provided in an October 
2006 letter from the AOJ.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence 
and argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post-service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, to include 
testimony provided at an April 2007 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.

During the veteran's April 2007 Board hearing the veteran 
indicated that he wished to submit additional evidence in 
support of his claim.  The claim was held open for an 
additional thirty days; however, additional evidence was not 
submitted.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.

The veteran's claim for an increased rating was received on 
February 24, 2005. As such, the rating period on appeal is 
from February 24, 2004, one year prior to the date of receipt 
of the reopened increased rating claims.  See 38 C.F.R. § 
3.400(o)(2).
Moreover, 38 C.F.R. § 4.1 provides that, in evaluating a 
disability, such disability is to be viewed in relation to 
its whole recorded history.  Therefore, the Board will 
consider any clinical records dated prior to February 24, 
2004, to the extent that they are found to shed additional 
light on the veteran's disability picture as it relates to 
the rating period on appeal. 

Throughout the rating period on appeal, the veteran is 
assigned a 50 percent evaluation for PTSD.  He contends that 
his symptoms are of such severity as to warrant an increased 
rating throughout this period.  

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006). That Code section evaluates PTSD under the 
general rating formula for mental disorders. The general 
rating formula provides for a 50 percent rating where the 
evidence demonstrates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

In order to be entitled to the next-higher 70 percent 
evaluation, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 50 percent for the 
veteran's service-connected PTSD.  The reasons and bases for 
this determination will be set forth below.

The medical evidence during the period in question reveals 
complaints of poor sleep, nightmares, intrusive thoughts, 
irritability, hyperstartle reaction, and depression.  During 
his April 2007 Board hearing, the veteran testified that he 
experienced frequent suicidal ideations.  Further, the 
veteran testified that he experienced an increase in 
homicidal ideations. During his March 2006 regional office 
hearing the veteran reported experiencing intermittent panic 
attacks.  The veteran underwent a VA examination in April 
2005, at which time he reported nightmares approximately 
three to four times a week.  The veteran reported waking up 
feeling drained and exhausted.  Although he reported 
difficulty sleeping due to his nightmares, he reported some 
improvement with medication.  In addition, he also 
experiences frequent flashbacks and daily intrusive thoughts 
about Vietnam. 

Regarding the ability to maintain effective relationships, 
the veteran testified in April 2007 that his co-workers avoid 
him as a result of a workplace incident in which began 
crying.  July 2005 outpatient treatment records reveal the 
veteran was contemplating leaving his wife.  In August 2006 
the veteran stated that he believes that he and his wife are 
growing apart and that she is not listening to his needs.  In 
April 2007 the veteran reiterated his belief that his 
marriage is ending.  

Despite the subjective complaints detailed above, the overall 
objective findings of record do not satisfy the next-higher 
70 percent evaluation.  For example, such evidence does not 
establish speech or thought disorders.  To the contrary, upon 
VA examination in April 2005, the veteran's speech was of 
normal rate, volume, and tone.  Regarding content, his 
thought processes were goal-directed with no flight of ideas 
or looseness of associations.  His concentration, attention, 
insight, and judgment were intact.  Outpatient treatment 
records dated in 2006 show speech and thought processes to be 
within normal limits.  August 2006 outpatient records 
indicate the veteran's speech was clear, logical, goal-
directed, and he was described as talkative. The veteran 
denied homicidal and suicidal ideations.  Furthermore, 
although the veteran was described as apathetic, his 
treatment provider noted that he was not nearly as depressed 
or anhedonic as in past visits.  

Furthermore, although the veteran's April 2007 Board hearing 
testimony indicates he checks the perimeter of his home two 
or three times per week, the competent evidence of record 
fails to demonstrate obsessional rituals which interfere with 
routine activities.  Moreover, while the veteran complains of 
depression, irritability, and lack of concentration, there is 
no evidence that these symptoms affected his ability to 
function independently, appropriately and effectively.  With 
regard to impaired impulse control, the VA examiner in April 
2005 remarked that the veteran's behavior was appropriate.  
The Board notes that the veteran reported that he frequently 
yelled at his wife.  Additionally, the veteran has reported a 
few outbursts at work, although he has not been counseled for 
it. 

Additionally, the evidence does not demonstrate spatial 
disorientation.  Rather, the April 2005 VA examination report 
showed that the veteran was alert and oriented.  The veteran 
was similarly alert and oriented in the mental health 
clinical records.  Further, the veteran does not demonstrate 
an inability to maintain personal hygiene. VA treatment notes 
reveal the veteran is consistently dressed and groomed 
appropriately.  During his April 2007 Board hearing, the 
veteran testified that although he is not inclined to take 
care of himself; his wife assists him with appropriate 
grooming and hygiene. 

As noted previously, the veteran reported frequent suicidal 
ideation during his April 2007 Board hearing.  However, he 
denied suicidal or homicidal intent during his April 2005 VA 
examination.  Such intent was also denied in numerous VA 
outpatient records dated in 2005 and 2006.  Overall, due to 
the absence of symptoms such as speech or thought disorders, 
impaired impulse control, spatial disorientation and hygienic 
problems, the occasional complaints of suicidal ideation, 
without intent, do not demonstrate a disability picture more 
nearly approximating a 70 percent evaluation under Diagnostic 
Code 9411.  

In further finding against assignment of the next-higher 70 
percent rating for PTSD, the Board points to the veteran's 
Global Assessment of Functioning (GAF) score.  
GAF is a scale used by mental health professional and 
reflects psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness.  The 
scale may be relevant in evaluating mental disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

In the present case, VA examination in April 2005 reflects a 
GAF score of 50.  
A review of the veteran's subsequent VA outpatient treatment 
records indicate a GAF score was not assigned. Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
Despite the seriousness of the symptoms associated with a GAF 
score of 50, a higher rating is not justified on this basis 
because the objective evidence does not actually demonstrate 
symptoms commensurate with such a GAF score.  In this regard, 
the veteran has been employed by his current employer for 
more than thirty years.  During his April 2005 VA 
examination, the veteran reported that he usually does not 
feel like going to work but he goes anyway.  He reported 
calling in sick three or four times in the preceding year. 
Indeed, as already discussed, the competent evidence does not 
show severe obsessional rituals, or impairment in reality 
testing or communication.  The veteran's GAF score of 50 is 
not consistent with the objective findings of record; 
therefore such score is not probative as to the veteran's 
actual disability picture here. 

The Board acknowledges the lay statements submitted by the 
veteran's wife and sister.  Such correspondence details the 
veteran's symptomatology, to include sleeping difficulties, 
mood disturbance, lack of interest in activities, and poor 
attention span.  His wife further detailed his unreliability 
in terms of assisting with shopping and noted that he failed 
to mail pre-stamped letters when she was traveling abroad.  
However, such symptomatology has already been contemplated in 
the currently assigned 50 percent evaluation, as already 
discussed, the criteria commensurate with the next-higher 70 
percent rating have not been met.  

Based on the foregoing, there is no basis for assignment of a 
disability rating in excess of 50 percent for the veteran's 
PTSD for any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder (PTSD) is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


